Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This communication is in response to applicant’s 12/23/21 response and the examiner amendment authorized by applicant’s representative on 4/9/21.

The Terminal Disclaimer has been accepted and the double patenting rejection withdrawn.

Examiner Amendment
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

The following changes were authorized by Stephen Guzzi in a telephone interview on 4/9/21.

Please replace claims 34, 45-46 and 52-53 with the following set of claims:
--

	generating, and transmitting to at least one distributed node of a distributed ledger system, by an identity system identity of a plurality of identities of an individual in a blockchain of the distributed ledger system, wherein the stored data related to the validated identity data includes a representation of metadata describing a type of the identity and an expiration date of the identity;
	receiving, by the identity system at an interface with a score requestor system, an identity score request from the score requestor system; 
	in response to receiving the score request, reading, by the identity system from the blockchain of the distributed ledger 
	determining, by the identity system based on the representation of the metadata describing the type of the identity and the expiration date of the identity of the retrieved data, for each of the plurality of identities, a respective quantity 
	determining, by the identity system, the identity score as a function of the determined quantities for the plurality of identities; and 
	providing, by the identity system at the interface with the score requestor system, the determined identity score to the score requestor system.

45.	The method of claim 34, further comprising storing, by the identity system in the blockchain of the distributed ledger 

blockchain of the distributed ledger 

52.	At least one non-transitory, machine-readable storage medium having program instructions, which when executed by at least one processor perform a method of providing an identity score 
	generating, and transmitting to at least one distributed node of a distributed ledger system, by an identity system identity of a plurality of identities of an individual in a blockchain of the distributed ledger system, wherein the stored data related to the validated identity data includes a representation of metadata describing a type of the identity and an expiration date of the identity;
	receiving, by the identity system at an interface with a score requestor system, an identity score request from the score requestor system; 
	in response to receiving the score request, reading, by the identity system from the blockchain of the distributed ledger 
	determining, by the identity system based on the representation of the metadata describing the type of the identity and the expiration date of the identity of the retrieved data, for each of the plurality of identities, a respective quantity 
	determining, by the identity system, the identity score as a function of the determined quantities for the plurality of identities; and 


53.	A system, comprising:
	at least one processor;
	at least one non-transitory, machine-readable storage medium having program instructions, which when executed by the at least one processor cause a method of providing an identity score 
		generating, and transmitting to at least one distributed node of a distributed ledger system, by an identity system identity of a plurality of identities of an individual in a blockchain of the distributed ledger system, wherein the stored data related to the validated identity data includes a representation of metadata describing a type of the identity and an expiration date of the identity;
		receiving, by the identity system at an interface with a score requestor system, an identity score request from the score requestor system; 
		in response to receiving the score request, reading, by the identity system from the blockchain of the distributed ledger 
		determining, by the identity system based on the representation of the metadata describing the type of the identity and the expiration date of the identity of the retrieved data, for each of the plurality of identities, a respective quantity 
		determining, by the identity system, the identity score as a function of the determined quantities for the plurality of identities; and 


--

Allowed Claims
The examiner reviewed applicant arguments and the amended claims within the context of the specification.  In light of applicant’s arguments/amendments and the examiner amendment authorized by applicant’s representative the previously cited rejection are withdrawn and claims 34-41 and 45-54 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached from Monday through Thursday from 9:00 until 5:00, and every other Friday from 9:00 until 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-3839. The fax phone number for 
/PIOTR POLTORAK/Primary Examiner, Art Unit 2433